Citation Nr: 0200317	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  In addition, the record reflects that he had 
subsequent service in the Reserves, which would have included 
periods of active duty for training (ACDUTRA) and inactive 
duty training.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in July 2000, a 
transcript of which is of record.

In addition to the issue listed above, the Board notes that 
the veteran had perfected an appeal on the issues of 
entitlement to service connection for skin condition of the 
feet, and for fallen arches.  The veteran withdrew his appeal 
as to the skin condition claim in July 2000.  38 C.F.R. 
§ 20.204 (2001).  Also, service connection was granted for 
fallen arch of the right foot by a July 2001 rating decision.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present case has been completed.

2.  There is no competent medical evidence that the veteran 
was diagnosed with hypertension during service, to include 
any period of ACDUTRA, or within the first post-service year.

3.  The competent medical evidence first shows hypertension 
several years after the veteran's period of active service, 
and there is no competent medical evidence which relates this 
disability to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
or active duty for training, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including the April 2000 Statement of the Case and 
various Supplemental Statements of the Case.  The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in January
2001, and in subsequent Supplemental Statements of the Case.  
Further, the veteran has not identified any pertinent 
evidence that has not been obtained or requested.  Moreover, 
for the reasons stated below, the Board concludes that a 
medical examination or opinion is not required in this case; 
such development is not reasonable based upon the facts of 
this case.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.

As an additional matter, the Board notes that in making the 
above decision it was cognizant of the RO's initial decision 
denying the claim as not well grounded.  However, as stated 
above, the RO subsequently addressed the applicability of the 
VCAA to this case, and denied the claim on the merits.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below.  Thus, the veteran was not 
prejudiced by the Board's decision to proceed with appellate 
review of this case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24). 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for cardiovascular-renal disease, 
including hypertension, may be granted although not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year from the date of 
separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); see also Pond v. West, 12 
Vet. App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

Background.  The veteran's service medical records for his 
May 1971 to May 1975 period of active duty show no diagnosis 
of, or treatment for, hypertension.  His blood pressure, 
sitting, was noted to be 128/66 (systolic/diastolic) on his 
May 1971 enlistment examination.  At the time of this 
examination, he reported that he had never experienced high 
or low blood pressure.  On his August 1975 release from 
active duty examination, his sitting blood pressure was 
168/78, while his recumbent  blood pressure was 130/82.

Also on file are medical records from the veteran's 
subsequent Reserve service.  These records show no treatment 
for or diagnosis of hypertension.  However, the veteran did 
undergo blood pressure re-check on his May 1978 enlistment 
examination.  The initial reading for the systolic 
measurement is difficult to read, although the diastolic 
measurement was 96.  Further, there are indications that he 
had blood pressure readings of 158/94 and 164/96 at one 
point.  Nevertheless, re-checks conducted later that same 
month were noted as 130/80, and 134/84.  The veteran was 
ultimately found to be qualified for enlistment.  Moreover, 
on a concurrent Report of Medical History, the veteran 
indicated that he had never experienced high or low blood 
pressure.  

On a subsequent March 1979 periodic examination, the 
veteran's blood pressure was noted to be 140/88.  Further, 
the veteran reported on the concurrent Report of Medical 
History, as well as on subsequent Reports in April 1980 and 
May 1981, that he had not experienced high or low blood 
pressure.  No discharge examination appears to be on file for 
the veteran's Reserve service.  The service medical records, 
including records relating to active duty for training, are 
negative for a diagnosis of hypertension.

Correspondence to the veteran from the National Personnel 
Records Center (NPRC), dated in May 2000, reflect that all 
available records had been sent to the veteran regarding his 
Reserve service.

Various post-service medical records are on also file which 
cover a period from 1986 to 2000.  These records show 
treatment for various medical problems, and include multiple 
blood pressure readings.  For example, records dated in May 
1988 note that the veteran complained of headache, and that 
he stated that had had borderline readings for some time.  
His blood pressure was noted as 140/90.  In September 1988, 
his blood pressure was noted as 128/88 and 128/86.  He also 
complained of being a little dizzy, and having slight nausea.  
Records from June 1989 note a blood pressure reading of 
130/80.  In September 1989, blood pressure readings were 
145/90, and 140/90.  Records from November 1989 note 
complaints of dizziness, and blood pressure readings of 
140/90 and 142/90.  His blood pressure was noted as 140/90 in 
May 1990, 140/88 in July 1990, 140/80 in November 1990, 
138/80 in December 1990, 130/90 in January 1991, and 150/90 
in May 1991.  Records from May 1992 reflect that the veteran 
complained of blurred vision, headache, and fatigue of one 
day's duration.  Multiple blood pressure readings were taken, 
including 140/90, 150/110, 140/110, and 142/98.  Subsequent 
records from January 1993 stated that multiple screenings 
were within normal limits, and note a blood pressure reading 
of 130/88.  In May 1994, the veteran reported that he felt 
tired, and knew that he was borderline hypertensive, not 
currently under care.  Blood pressure reading was 152/98.  
Assessment was increased blood pressure, health seeking 
behavior.  Records dated that same month note his blood 
pressure as 150/98.  Subsequent records from June 1994 note 
multiple blood pressure readings, including 162/102, 136/86, 
140/80, 146/100, and 150/92.  In July 1994, his blood 
pressure was noted as 140/80.  In December 1995, his blood 
pressure was noted as 152/96.  Moreover, the veteran reported 
that his medical history included known hypertension since 
1975.  Records from April 1996 reflect multiple blood 
pressure readings, including 180/120, 160/100, 140/90, 
148/90, and 130/84.  Records from 1997 and thereafter note a 
history and diagnoses of hypertension on various occasions.

At the July 2000 personal hearing, the veteran contended, in 
part, that his hypertension began during active service.  He 
testified that during service he experienced dizziness and 
fatigue, but that when he went to the corpsman he was told 
that he had probably just been out in the sun too long.  He 
maintained that he did not experience such problems prior to 
service.  After his discharge from active service, he went to 
a private doctor in 1976, who informed him that his blood 
pressure was borderline.  He indicated that he had tried to 
obtain those records without success.  Further, he testified 
that he joined the Reserves in 1977, and his entrance 
examination indicated that he had high blood pressure 
readings at that time.  

In an April 2001 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
hypertension.  The RO found that no evidence had been 
received showing this condition in service, nor evidence of 
hypertension within one year following service, nor evidence 
showing the veteran's hypertension to be related to or due to 
service.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.

As an initial matter, the Board notes that no medical records 
are on file which show that the veteran was diagnosed with 
hypertension either during service, to include any period of 
ACDUTRA, or within the first post-service year.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board 
acknowledges that the veteran testified that he saw a private 
physician in 1976, who informed him that his blood pressure 
was borderline-high.  However, a lay person's account of what 
a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Further, no such records are actually on file, and the 
veteran testified that he attempted to obtain those records 
without success.  VA has no obligation to seek evidence which 
the veteran acknowledges does not exist.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  Thus, this testimony is not 
entitled to probative value in the instant case.  

The competent medical evidence shows that the veteran 
currently has hypertension.  However, this evidence does not 
show that this disability was incurred in or aggravated by 
the veteran's active service, to include any period of 
ACDUTRA, nor does it show a causal link or nexus between 
hypertension and such service.  The Board acknowledges that 
the veteran did appear to have elevated blood pressure 
readings on his May 1978 Reserve enlistment examination.  
However, after a re-check it was ultimately determined that 
the veteran was qualified for service.  As previously stated, 
there is no competent medical evidence that the veteran was 
actually diagnosed with hypertension during active service, 
to include any period of ACDUTRA.  There is also no 
indication that the veteran was diagnosed with hypertension 
during an inactive duty for training period and, in any 
event, such duty is not active service when, as here, the 
disability in question is a disease and not a disability due 
to injury.  38 U.S.C.A. § 101(24). 

The evidence on file reflects that the first competent 
medical diagnosis of hypertension was made several years 
after the veteran's active service.  Further, while the post-
service medical records show that the veteran had elevated 
blood pressure readings on various occasions, it is noted 
that these readings fluctuated over the years.  Moreover, the 
only evidence which relates the veteran's current 
hypertension to service are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

Inasmuch as there is no competent medical evidence which 
tends to relate the veteran's hypertension to service, and 
the disability was not shown until several years after the 
veteran's active service, the Board concludes that a medical 
examination or opinion is not warranted in the instant case.  
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45626-45627, 45631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)); Hickson, 
supra; Pond, supra.  The fact that the veteran currently has 
hypertension is not in dispute. Thus, the only purpose of 
requesting an examination would be to obtain a nexus opinion.  
Here, as noted above, the service medical records do not 
contain a diagnosis of hypertension.  The only elevated blood 
pressure readings   proximate to service were recorded after 
his period of 1971-1975 active service, upon enlistment into 
the reserves, and rechecks of the veteran's blood pressure at 
that time, and subsequent readings during the years 
immediately thereafter were within normal limits.  The post-
service medical evidence of record does not suggest in any 
way that the veteran's hypertension began during or proximate 
to service.  Thus, at this point, in requesting a nexus 
opinion, a clinician would be reviewing the same record as 
summarized above, which contains no relevant finding to link 
a diagnosis of hypertension to.  Under these circumstances, 
the Board finds no duty to provide a VA examination.   

There being no competent medical evidence that the veteran's 
hypertension was present during service, or otherwise 
incurred in or aggravated by service, the Board finds that 
the preponderance of the evidence is against the claim.  
Consequently, the veteran's claim of entitlement to service 
connection for hypertension must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).


ORDER

Entitlement to service connection for hypertension is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

